Citation Nr: 1419688	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-05 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to non-service connected pension benefits, and if so, whether such benefits are warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1966 to December 1968.  

The issue of entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or housebound status has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision of the RO in St. Paul, Minnesota, on brokerage for the RO in Waco, Texas, which retains original jurisdiction.

The Board notes that while the RO did not explicitly address the issue of whether new and material evidence had been received, it apparently reopened the Veteran's claim of entitlement to non-service connected pension benefits. Regardless of the RO's decision as to whether to reopen the claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. An unappealed October 2001 administrative decision, of which the Veteran was notified in October 2001, denied the Veteran's claim of entitlement to non-service connected pension benefits on the basis that necessary evidence regarding the Veteran's income and marital status had not been received.  

2. Additional evidence received since the October 2001 decision is new and material to the Veteran's claim of entitlement to non-service connected pension benefits.  

3. The Veteran had more than 90 days of active service during a period of war.  

4. The Veteran is permanently and totally disabled from non-service connected disabilities not due to his own willful misconduct.  

5. The Veteran's annualized countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for non-service connected disability pension benefits.


CONCLUSIONS OF LAW

1. The October 2001 administrative decision denying the claim of entitlement to non-service connected pension benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Evidence received since the October 2001 decision is new and material to the claim of entitlement to non-service connected pension benefits; therefore the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).

3. The criteria for payment of non-service connected pension benefits have not been met. 38 U.S.C.A. §§ 1502, 1521, 1522 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran filed his original claim for entitlement to non-service connected pension benefits in August 1996, which was denied in an October 1996 rating decision on the basis that the Veteran was under the age of 65 and was not permanently and totally disabled.  The Veteran was notified of this decision and of his right to appeal it in October 1996.  The Veteran did not appeal this decision or submit additional evidence within one year, and thus the October 1996 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran filed his next claim for non-service connected pension benefits in June 2001.  This claim was denied in an October 2001 rating decision, which determined that the Veteran was entitled to non-service connected pension benefits on the basis of his non-service connected disabilities, but denied the Veteran's claim because necessary information regarding his income and marital status had not been received.  The Veteran was notified of this decision and of his right to appeal it in October 2001.  The Veteran did not appeal this decision or submit additional evidence within one year, and thus the October 2001 rating decision became final.  Id.  

In January 2004, the Veteran requested that his non-service connected pension claim be reopened.  In response, the RO sent the Veteran April and June 2004 letters detailing the evidence needed to process the Veteran's claim.  The letters informed him that if the evidence was not received within one year, it would be considered a new claim and benefits would only be payable from the date of the new claim.  No response or information was received from the Veteran within one year.  In June 2009, the Veteran submitted income and employment information which was treated as a new claim by the RO.  In a February 2010 rating decision, the RO determined the Veteran was permanently and totally disabled.  

In a May 2010 administrative decision, the RO determined that the Veteran's countable income exceeded the income limits for non-service connected pension benefits for all periods on appeal.  

As noted above, the RO did not explicitly address the issue of whether the Veteran's claim should be reopened in its February and May 2010 decisions.  However, as the claim was denied on the merits it is clear the RO treated it as reopened.  Although the RO has reopened the claim, the Board must also address the issue of whether new and material evidence was received sufficient to reopen the claim.  See Jackson, supra.  

In this regard, there is a question within the law as to whether you need new and material evidence to reopen such a claim.  The question of whether this issue is analogous to an increase rating claim or a service connection issue is unclear.  In any event, in light of the fact that the issue is being reopened, the Board sees no prejudice in proceeding, whatever the rule may be.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The last prior final denial of the Veteran's claim was the October 2001 rating decision, which denied non-service connected pension benefits on the grounds that the Veteran had not submitted necessary information regarding his income and marital status.  In June 2009, the Veteran submitted VA Form 21-527, "Income-Net Worth and Employment Statement." This form contained information regarding his income and marital status, and as such was relevant to his non-service connected pension claim.   This information had not previously been submitted to VA, and related to an unestablished fact necessary to substantiate the claim.  The information was neither cumulative nor redundant, and raised a reasonable possibility of substantiating the claim.  Accordingly, the Board finds new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to non-service connected pension benefits.  

Therefore, the Board concludes that reopening is warranted. See Shade v. Shineki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

II. Non-Service Connected Pension

The Veteran contends he is entitled to non-service connected pension benefits because he is permanently and totally disabled due to non-service connected disabilities and he has limited income.  For the reasons that follow, the Board finds non-service connected pension benefits may not be awarded as the Veteran's countable income exceeds the applicable regulatory limits.  

Eligibility for non-service connected disability pension is dependent upon the Veteran meeting the threshold service requirements of 38 U.S.C.A. § 1521.   Provided that the service requirements of section 1521(j) are met, a veteran must also meet either a disability or an age requirement.  To satisfy the disability requirement, the Veteran must be permanently and totally disabled from non-service connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  For veterans 65 years of age and older, the permanent and total disability requirement under section 1521(a) is excluded.  See 38 U.S.C.A. § 1513(a); see also Chandler v. Shinseki, 676 F.3d 1045, 1050 (Fed. Cir. 2012). 

In addition to the disability or age requirement, a Veteran must meet net worth and income requirements, including not having an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3)(v) , 3.23, 3.274.  

A veteran is considered permanently and totally disabled if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled, as determine by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3)(vi)(B) .

The Veteran had more than 90 days of active service during the Vietnam War, and has been determined by VA to be permanently and totally disabled as a result of non-service connected disabilities that are not the result of his willful misconduct.  Therefore, the only remaining issue is whether the Veteran meets the applicable net worth and income requirements, including not having an annual income in excess of the applicable MAPR.  

The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The Veteran filed his current claim in June 2009.  The Board notes that at that time, the Veteran reported he was divorced.  However, on income reports for the years 2008, 2009, and 2010 that the Veteran completed in March 2010, he reported that he had been legally married to his current wife since December 2008.  The Veteran included his wife's income in his income reports for these three years.  In a February 2012 income report, the Veteran indicated that he was widowed and that his wife passed away in 2008.  

It is thus unclear from the evidence of record when the Veteran married his last wife, if and when they were divorced, and when she unfortunately passed away.  Accordingly, the Board will address the Veteran's reported income for himself and his wife for each of the years since he filed his claim in comparison to the MAPR for a veteran with no dependents and the MAPR for a veteran with one dependent.  

The MAPR for a veteran with no dependents is as follows for the period on appeal: $11,830 as of December 2008; $12,256 as of December 2011; $12,465 as of December 2012; and $12,652 as of December 2013.  The MAPR for a veteran with one dependent is as follows for the period on appeal: $15,493 as of December 2008; $16,051 as of December 2011; $16,324 as of December 2012; and $16,569 as of December 2013.  

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Non-recurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  The amount of any non-recurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the non-recurring income is countable. 38 C.F.R. § 3.273(c).   

Under 38 C.F.R. § 3.272 , the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payment under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.   

An SSA inquiry reflects that the Veteran began receiving a monthly benefit of $1,151 in October 2009.  This benefit was subsequently increased to $1,193 in December 2011 and to $1,213 in December 2012.  

The Board notes the Veteran failed to report his SSA benefits on the income reports for 2009 and 2010, which he completed in March 2010.  

On the Veteran's June 2009 income report, he reported having no income from any source.  The Board notes the Veteran was not in receipt of SSA benefits at this time.  However, on the income report for the year 2009 which the Veteran completed in March 2010, the Veteran reported that he had received $15,984 in unemployment compensation and $42 in interest income.  He also reported that his wife had received $10,800 in SSA benefits.  The Veteran did not report incurring any medical expenses for the year 2009.  

As noted above, the MAPR for a veteran with no dependents was $11,830 for the year 2009.  Therefore, even without including the Veteran's SSA benefits which began in October 2009 and were not reported, his annual income of $16,026 is well in excess of this limit.  

Furthermore, even if the Veteran had submitted evidence to show he and his wife were legally married and that she was his dependent for the year 2009, the income of $16,026 exceeds the$15,493 MAPR for a veteran with one dependent for that year, without including his wife's $10,800 in SSA benefits.  

On the Veteran's income report for the year 2010, he reported receiving $3,996 in unemployment compensation (in three monthly payments of $1,332).  The Veteran reported that his unemployment compensation was projected to terminate in April 2010, and thus included the three monthly payments he had received by the time he completed the report in March 2010.  The Veteran reported no other income for himself, although an SSA inquiry shows his monthly benefits of $1,151 continued throughout 2010.  The Veteran reported his wife received $10,800 in SSA benefits, and did not report any medical expenses for the year 2010.  

The MAPR for a veteran with no dependents was $11,830 for the year 2010.  Although the Veteran reported only receiving $3,996 in unemployment compensation, it is clear the Veteran was also receiving SSA benefits of $1,151 per month, bringing his annual income for 2010 to $17,808.  This is clearly well in excess of the limit.  Furthermore, even if the Veteran had submitted evidence to show he and his wife were legally married and that she was his dependent for the year 2010, the income of $17,808 exceeds the $15,493 MAPR for a veteran with one dependent, without including his wife's $10,800 in SSA benefits.  

The Veteran has not submitted information regarding his income or medical expenses for the year 2011.  However, as noted above, an SSA inquiry reflects that his benefits continued at the rate of $1,151 per month from January through November, and increased to $1,193 per month in December 2011.  Thus the Veteran received $13,854 in income from his SSA benefits alone.  Even if the Veteran had no other income for the year 2011, this amount exceeds the $11,830 (prior to December 2011) and $12,256 (as of December 2011) MAPR for a veteran with no dependents.  The Veteran did not report any information for his wife for the year 2011; thus a determination regarding whether his countable income exceeded the MAPR for a veteran with one dependent is unnecessary.  

In February 2012, the Veteran submitted an income report showing that he was receiving $1,197 per month in SSA benefits.  He also reported he had paid $187 in medical expenses to the Dallas VAMC.  At this time, the Veteran reported his wife was deceased.  Therefore, any further determinations regarding countable income for a veteran with one dependent are unnecessary.  A September 2012 report of contact shows the Veteran again reported receiving $1,197 per month in SSA benefits.  He also reported paying $109.70 per month to VA for medical care co-payments.  An SSA inquiry shows the Veteran's benefits continued at the rate of $1,193 per month from January to November 2012, and increased to $1,213 per month in December 2012.  As it benefits the Veteran, the Board will use the lower amount of monthly benefits verified by SSA to calculate his countable income for the year 2012.  Thus his income from SSA benefits in 2012 was $14,336.  

As discussed above, medical expenses which have been paid in excess of five percent of the MAPR will be excluded from the Veteran's countable income.  38 C.F.R. § 3.272.  2012 is the first year in which the Veteran reported incurring medical expenses.  The Veteran has variously reported a one-time payment of $187 and a recurring monthly payment of $109.70 for medical expenses.  As it benefits the Veteran, the Board will assume the Veteran paid the recurrent monthly payment during each month of 2012, as well as a one-time payment of $187.  The MAPR for a veteran with no dependents was $12,256 from January to November 2012 and $12,465 for December 2012.  Thus, five percent of each MAPR is $612 and $623, respectively.  The Veteran's medical expenses for the year 2012 including all monthly payments and the one-time payment amount to $1,503.  The amount he paid in medical expenses in excess of five percent of each applicable MAPR is thus $891 and $880.  

Subtracting these excludable medical expenses from the Veteran's SSA benefits income above, the Veteran's countable income under each MAPR in 2012 is $13,445 and $13,456, respectively.  Therefore, even after excluding the Veteran's eligible medical expenses, his countable income exceeds the MAPR for January to November 2012 as well as the MAPR for December 2012.  

No further information regarding income or medical expenses was received from the Veteran after September 2012.  The SSA inquiry discussed above was conducted in March 2013, at which point the Veteran was still receiving monthly benefits in the amount of $1,213.  Even if the Veteran was continuing to make monthly payments to VA for medical care co-payments in the amount he reported in September 2012 and the amount in excess of five percent of the MAPR was excluded, his countable income would still exceed the MAPR effective December 2012.  

Therefore, based on the evidence of record, the Veteran's countable income has exceeded the applicable MAPR for each period of income throughout the appeal, for multiple reasons.

Accordingly, the Board concludes that entitlement to non-service connected pension benefits cannot be granted for any period of time since the Veteran filed his new claim in June 2009.  In reaching this conclusion, the Board notes that the Veteran's countable income exceeded each applicable MAPR throughout the period on appeal and for which income information is contained in the evidence of record.  

It is important for the Veteran to understand that benefits from the Social Security Administration, in most cases, make individuals ineligible for a VA pension due to the income limits.  

In all applicable periods, the Veteran's income has exceeded the income limits set forth for non-service connected pension benefits eligibility.  As the law is dispositive, entitlement to non-service connected pension benefits is denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30   (1994).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008). 

The Board acknowledges that the Veteran has reported financial hardship. The Board is sympathetic to the Veteran's case; however, the Board is bound by the law and without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  The Board notes that, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992), citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990). 

III. Duties to Notify and Assist

The Board has considered VA's duties to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009)).  However, as discussed above, the law and not the facts are dispositive of this appeal; therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 




ORDER

The appeal to reopen the claim of entitlement to non-service connected pension benefits is granted; the appeal is granted to this extent only. 

Non-service connected pension benefits are denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


